Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 6/3/2022 include amendments to the claims. Claims 1-14 are pending. Claims 1, 6 and 10 have been amended. Claims 11-14 have been newly added.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach that the method includes removing the liquid film and vapor layer of the first processing liquid from the upper surface of the substrate by supplying a second processing liquid onto said upper surface, so as to remove extraneous matter from the upper surface together with the liquid film: Okutani et al. teaches in paragraphs [0107]-[0130], [0159]-[0160], [0172] that the substrate processing method may include the supply of a second processing liquid (see e.g. additional IPA liquid) onto a central portion of the upper surface during rotation of the substrate such that the second processing liquid will experience a centrifugal force that will cause it to spread over the upper surface of the substrate thereby replacing the liquid film and vapor layer that was previously disposed thereon (in a manner similar to the replacement of the rinse liquid by the IPA liquid in paragraph [0111]), such that any extraneous matter contained in the initially disposed liquid film and vapor layer may be removed together with the liquid film and vapor layers as they are replaced by the second processing liquid (see paragraphs [0127]-[0128], [0159]).

Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okutani (US20140127908).
Regarding claims 1-2, 4-5 and 10-14, Okutani teaches a substrate processing method and apparatus (see abstract), comprising: a processing liquid supply part 43 capable of supplying a processing liquid onto an upper surface of a substrate W held in a horizontal state; a heating part 5 capable of heating said substrate W; and a control part 70 capable of controlling the operations of the substrate processing apparatus, including forming a liquid film of a first processing liquid (see e.g. IPA) which entirely covers an upper surface of the substrate W held in a horizontal state by supplying said first processing liquid onto said upper surface of said substrate W (see e.g. $4); forming a vapor layer of said first processing liquid between said liquid film of said first processing liquid on said upper surface of said substrate W and said upper surface by heating said substrate W thereby vaporizing a portion of said liquid film which is in contact with said upper surface of said substrate W (see e.g. S5 — reads on claim 2); and removing said liquid film of said first processing liquid from said upper surface of said substrate W by supplying a second processing liquid (see e.g. IPA that is additionally supplied while the substrate is rotated such that liquid film and vapor layer are removed via centrifugal action — reads on claims 4 and 5) onto said upper surface, such that any extraneous matter contained in the initially disposed liquid film and vapor layer may be removed together with the liquid film and vapor layers as they are replaced by the second processing liquid (reads on claims 11-14) (see figures 1, 5-6, paragraphs [0107]-[0130], [0159]-[0160], [0172]). 
Regarding claim 3, Okutani et al. teaches the limitations of claim 1. Okutani et al. also teaches in paragraphs [0154]-[0156] that the heater may be placed in an off state during processing liquid removal.
Regarding claim 6, Okutani et al. teaches the limitations of claim 1. Okutani et al. also teaches in figures 1, 5-6 and paragraphs [0107]-[0130], [0159]-[0160], [0172] forming a liquid film of said second processing liquid which entirely covers said upper surface of said substrate W after said operation c (e.g. by the additional IPA); forming a vapor layer between said upper surface of said substrate and said liquid film by heating said substrate W to thereby vaporize a portion of said liquid film, which is in contact with said upper surface (the upper surface of the wafer is heated to temperatures above the boiling point of IPA, such that the additional IPA will form a vapor layer and liquid film); forming a hole at a center of said liquid film on said vapor layer by injecting gas (see e.g. Nitrogen gas) toward said center portion of said liquid film (S6); and removing said liquid film from said substrate by injecting gas (see e.g. Nitrogen) toward said hole thereby widening said hole outward in a radial direction (S6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okutani (US20140127908) as applied to claim 6 and further in view of Ota et al. (US20170282210).
Regarding claims 7-9, Okutani et al. teaches the limitations of claim 6. Okutani et al. also teaches in figure 1, 7a-i and paragraphs [(0057]-[0070] a first guard 8, 10, 61 having a first sidewall 32 which has a cylindrical shape surrounding a periphery of said substrate W and a first top cover 10, 61 which has an annular disk-like shape extending inward in the radial direction of said first sidewall 32 and upward from an upper end of said first sidewall 32; and the distance between an inner peripheral edge of the top cover 10, 61 and the upper surface of the substrate W may be shorter than 4mm during supply of processing liquid (reads on claim 8) (see figure 7d, paragraphs [0078] and [0108]). Okutani et al. does not teach a second guard. Ota et al. teaches a substrate processing method (see abstract) and a first guard 183 having a first sidewall 193 which has a cylindrical shape surrounding a periphery of said substrate and a first top cover 196 which has an annular disk-like shape extending inward in the radial direction of said first sidewall 193 and upward from an upper end of said first sidewall 193 and a second guard 182 having a second sidewall 192 which has a cylindrical shape surrounding said periphery of said substrate inside said first sidewall 193 in the radial direction and a second top cover 195 which has an annular disk-like shape extending inward in the radial direction of said second sidewall and upward from an upper end of said second sidewall on a lower side to said first top cover 196; whereby the first guard 183 is moved downward relative to said substrate such that the first top cover is at a lower position than the upper surface of the substrate and above the second top cover 195 during the liquid removing step (see figures 2D, 10E); and continuously exhausting a guard exhaust space between the first top cover 196 and second top cover 195 (see figure 2C) so as to remove all of the material that splashes off from the substrate during substrate processing; allowing for improved quality (see figures 2-2d, 10a-f, paragraphs [0053]- [0064], [(0159]-[0160]). Since both Okutani et al. and Ota et al. teach substrate processing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the configuration of first and second guards along with the height adjustment and positioning thereof during processing as taught by Ota et al. may be included in the system by Okutani et al. so as to allow for improved quality, as shown to be known and conventional by Ota et al. Okutani et al. does not explicitly teach that the flow rate of exhaust is increased during the final step of processing liquid removal. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that increasing the exhaust flow rate will allow for a faster removal of processing liquid. Furthermore, it has been determined that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (reads on claim 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711